30Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 2-12, 14-24, 26, 27, 29, 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 13, 25, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200236692 A1 to Lin; Qiongjie et al.

Re: Claim(s) 1, 13, 25, 28
Lin discloses a method of wireless communications by a user equipment (Fig. 11), 

receiving, from the base station, a signal indicating one of the minimum scheduling offset values as an updated value (Fig. 11 – 1108)
to be used for communications with the base station and a type of scheduling (The Examiner notes this language as being indicative of intended use.  Fig. 11 discloses applying Kmin after an application delay T1.  Said delay is determined based on a type of scheduling that is configured.  See 0196-0201 – Details regarding determining T1 when configured with cross-carrier scheduling, Details regarding determining T1 when configured with both same-carrier and cross-carrier scheduling); 
determining a delay based on the type of scheduling (0196-0201 - see analysis of previous limitation);
and after the reception of the signal, using the updated value for communications with the base station based on the determined delay (Fig. 11 – 1112.  Intended use for communications is apparent from step 1112 and at least the Abstract – “applicable for a reception of a physical downlink shared channel (PDSCH) on an active DL BWP of the first cell, or for a transmission of a physical uplink shared channel (PUSCH) on an active UL BWP of the first cell”).
Lin further discloses a method performed a base station corresponding to the method of claim 1 (see analysis of claim 1); an apparatus (i.e. user equipment) comprising a transceiver, memory and processor (Fig. 3 – 310, 360, 340); and an apparatus (i.e. base station) comprising a transceiver, memory and processor (Fig. 2 – 280, 290, 288)  as required by claims 13, 25, and 28, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415